Title: James Taylor to Dolley Payne Madison, 13 April 1813 (Abstract)
From: Taylor, James
To: Madison, Dolley Payne Todd


13 April 1813, Washington. “The enclosed Letter from my Son, will shew you at a glance, what must be my feelings.
“Agonized as they have been, by the destruction of my property, by the Severeance of a dear and endearing part of my Domestic bliss—And this alone, alone, from my attachment to principles, emanating from my feelings to the Administration.
“I now Madam, Apply at least, for decision, a Cartel may be given to me; and I may be appointed a Sailing Master in the Navy—I may save my Son—And I may get something like remuneration, for what has been destroyed—I may at least Regain some portion of domestic Happiness added to that which yet Even Providence has spared to me.
“Let me not be bold!!! But no my ever Respected Madam—The part of an Applicant, who has sacrificed his all—is not to dictate—it is to explain and to Solicit—I ask from the president—a Sailing Masters Warrant—And a Cartel to go to Bermuda—My Name, my Services—my Sacrifices are before him. My claim and my feelings are before you. And an early Answer is respectfully Solicited.”
